ICJ_129_CertainCriminalProceedings_COD_FRA_2003-07-11_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING CERTAIN
CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO vy. FRANCE)

ORDER OF 11 JULY 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A CERTAINES
PROCEDURES PENALES ENGAGEES
EN FRANCE

(REPUBLIQUE DU CONGO c. FRANCE)

ORDONNANCE DU 11 JUILLET 2003
Official citation:

Certain Criminal Proceedings in France
{Republic of the Congo v. France), Order of 11 July 2003,
LCS. Reports 2003, p. 143

Mode officiel de citation:

Certaines procédures pénales engagées en France
{ République du Congo c. France), ordonnance du 11 juillet 2003,
CI J. Recueil 2003, p. 143

 

Sales number
ISSN 0074-4441 N° de vente: 870

ISBN 92-1-070976-4

 

 

 
11 JULY 2003

ORDER

CERTAIN CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO v. FRANCE)

CERTAINES PROCÉDURES PÉNALES
ENGAGÉES EN FRANCE

(RÉPUBLIQUE DU CONGO c. FRANCE)

11 JUILLET 2003

ORDONNANCE
143

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2003

11 juillet 2003

AFFAIRE RELATIVE À CERTAINES
PROCÉDURES PÉNALES ENGAGÉES
EN FRANCE

(RÉPUBLIQUE DU CONGO c. FRANCE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 44 et 45, para-
graphe 1, de son Règlement,

Vu la requête déposée au Greffe de la Cour le 9 décembre 2002, par
laquelle la République du Congo, se référant à l’article 38, paragraphe 5
du Règlement de la Cour, a entendu introduire une instance contre la
République française au sujet d’un différend relatif à certaines procé-
dures pénales engagées en France,

Vu la lettre du ministre français des affaires étrangères, datée du 8 avril
2003, par laquelle la France a accepté expressément la compétence de la
Cour pour connaître de la requête,

Vu l’ordonnance du 17 juin 2003 par laquelle la Cour s’est prononcée
sur la demande en indication de mesure conservatoire présentée par la
République du Congo le 9 décembre 2002;

Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 11 juillet 2003, l’agent du Congo a
sollicité un délai de cinq mois pour le dépôt du mémoire du Congo, et
que l’agent de la France a indiqué qu’il n’avait pas d’objection à cette
demande dans la mesure où le même délai serait accordé à la France pour
le dépôt de son contre-mémoire;

2003
11 juillet
Rôle général
n° 129
CERTAINES PROCEDURES PÉNALES (ORDONNANCE 11 VII 03) 144

Compte tenu de l’accord des Parties,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République du Congo, le 11 décembre 2003;

Pour le contre-mémoire de la République française, le 11 mai 2004;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le onze juillet deux mille trois, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République du Congo et au Gou-
vernement de la République française.

Le président,
(Signé) Sui Jiuyong.

Le greffier,
(Signé) Philippe COUVREUR.
